DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-18 have been examined in this application. This communication is the first action on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-6), machine (claims 7-12), and manufacture (claims 13-18) which recite steps of (claims 1, 7, 13) applying a batch of transactions to determine a cost reduction value; resampling the network stacks; determining when one or more convergence criteria are met; modifying one or more network stacks based on one or more genetic crossover or mutation operations to generate a second plurality of network stacks; and repeating the application, resampling, and determination.  

Step 2A, Prong One:
These steps of (claims 1, 7, 13) applying a batch of transactions to determine a cost reduction value; resampling the network stacks; determining when one or more convergence criteria are met; modifying one or more network stacks based on one or more genetic crossover or mutation operations to generate a second plurality of network stacks; and repeating the application, resampling, and determination, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the (claims 1, 7, 13) device and electronic; (claim 7) memory and processors; and (claim 13) non-transitory machine readable medium, code, and processors language, these steps in the context of this claim encompass a mental process of the user. 
Specifically, applying transactions to determine a cost reduction value can be performed mentally; performing this step again through resampling can be performed mentally; determining when convergence criteria has been met can be performed mentally; modifying network stacks, even via genetic algorithms, can be performed mentally; and the steps of application, resampling, and determination can be repeated mentally.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 8, 14, further reciting a mental process of evaluation; claims 3, 9, 15, further reciting mental processes of applying availability rules and identifying a subset of networks; claims 4, 10, 16, further reciting a mental process of validating the network stacks; claims 5, 6, 11, 12, 17, 18, further reciting a mental process of determining a savings rate; all of which may be performed in the mind but for recitation of generic computer components).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claims 1, 7, 13) device and electronic; (claim 7) memory and processors; and (claim 13) non-transitory machine readable medium, code, and processors language amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0010]-[0012], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claims 1, 7, 13) electronic transactions amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as (claims 1, 7, 13) genetic crossover or mutation operations generally links to a computer science technological environment, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims, such as:
claims 2-6, 8-12, 14-18, reciting network stack analysis device and electronic transactions, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea;
claims 2, 5, 6, 8, 11, 12, 14, 17, 18, reciting batch of electronic transactions associated with electronic medical bills and the batch of electronic transactions comprises a plurality of electronic medical bills and the manipulation of the cost reduction value and the saving rate, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated;
claims 2, 5, 8, 11, 14, 17, reciting electronic medical bills generally linking to the medical field, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chaffee et al. (US 2014/0365236 A1), hereinafter Chaffee, in view of Adjaoute (US 2015/0081324 A1). 

Claims 1, 7, and 13:
Chaffee discloses:
(claim 1)  A method for generating optimized preferred provider organization (PPO) network stacks, the method comprising:
(claim 7)  A network stack analysis device, comprising memory comprising programmed instructions stored thereon and one or more processors configured to execute the stored programmed instructions to:
[0035]-[0036], for example, disclose processors and memory storing instructions for execution of the invention.
(claim 13)  A non-transitory machine readable medium having stored thereon instructions for generating optimized preferred provider organization (PPO) network stacks 15comprising executable code that, when executed by one or more processors, causes the one or more processors to:
[0035]-[0036], for example, disclose processors and memory storing instructions for execution of the invention.
applying, by a network stack analysis device, a batch of electronic transactions to each of a first plurality of network stacks to determine a cost reduction value for each of the first plurality of network stacks, wherein each of the first plurality of network stacks comprises an ordered subset of a plurality of networks;
[0068] and [0069] disclose using a plurality of input data for determining network discount and a savings (i.e. cost reduction value). Examples of input data are discussed in [0060]. As in [0054], “the network analyzer allows a user to evaluate multiple networks and stacking orders quickly and easily.”
resampling, by the network stack analysis device, the first plurality of 10network stacks based on the determined cost reduction values; and
[0083] discloses utilizing savings and discount, among other metrics, to rank the plurality of networks. As in [0054], “the network analyzer allows a user to evaluate multiple networks and stacking orders quickly and easily.”
determining when one or more convergence criteria are met by the resampled first plurality of network stacks, and when the determination indicates that the one or more convergence criteria are not met by the resampled first plurality of network stacks:
[0085] discloses the network analyzer evaluating every combination of networks available to determine which provides the maximum reduction in costs (i.e. convergence criteria).

While Chaffee does disclose evaluating multiple networks and stacking orders ([0054]), Chaffee does not explicitly disclose “modifying, by the network stack analysis device, one or more 15of the first plurality of network stacks based on one or more genetic crossover or mutation operations to generate a second plurality of network stacks.” However, Adjaoute does disclose this limitation, specifically:
modifying, by the network stack analysis device, one or more 15of the first plurality of network stacks based on one or more genetic crossover or mutation operations to generate a second plurality of network stacks; and
[0066] discloses mutation and crossover genetic algorithms. [0078] discloses using genetic algorithms to discover better and optimal solutions. [0172] discloses genetic algorithms as capable of addressing problems with many variables and a large number of possible outcomes, such as the many variables and possible outcomes of Chaffee. As discussed above, Chaffee [0054] discloses “the network analyzer allows a user to evaluate multiple networks and stacking orders quickly and easily” with many input variables discussed in [0060].
Additionally, because the convergence criteria were met, this limitation does not actually have to be performed (see Contingent Limitations, MPEP 2111.04(II)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, device, and medium as disclosed by Chaffee with “modifying, by the network stack analysis device, one or more 15of the first plurality of network stacks based on one or more genetic crossover or mutation operations to generate a second plurality of network stacks” as disclosed by Adjaoute.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Chaffee in order to “address complicated problems with many variables and a large number of possible outcomes” (Adjaoute:  [0171]).

	While Chaffee does disclose the application, resampling, and determination limitations, as discussed above, Chaffee does not explicitly disclose repeating these steps, specifically with regard to the limitation:
repeating, by the network stack analysis device, the application, resampling, and determination for the second plurality of network stacks.  
See Chaffee citations, above. 
Additionally, because the convergence criteria were met, this limitation does not actually have to be performed (see Contingent Limitations, MPEP 2111.04(II)).

However, it can be seen that each element is taught in Chaffee. Merely repeating the steps does not change nor affect the normal functions of the application, resampling, and determination limitations, and they would be performed the same way even when repeated. Since the functionalities of performing the steps and repeating the steps do not interfere with each other, the results of the combination would be predictable. 
It would have been obvious to one of ordinary skill in the art to include repeating the application, resampling, and determination limitations as taught by Chaffee since the claimed invention is merely a combination of known elements, and in combination each element merely would have performed the same function as it did separately. Accordingly, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2, 8, and 14:
Chaffee discloses:
outputting, by the network stack analysis device, the first plurality of network stacks to facilitate an optimal evaluation of another batch of electronic transactions associated with electronic medical bills to be analyzed for repricing, when the determination indicates that the convergence criteria are met by the first plurality of network stacks.
[0084] discloses outputting the results of the network evaluation and optimization, such as an optimal network configuration in [0085], disclosing the network analyzer evaluating every combination of networks available to determine which provides the maximum reduction in costs (i.e. convergence criteria).

Claims 3, 9, and 15:
Chaffee discloses:
applying, by the network stack analysis device, one or more stored availability rules to obtained PPO network data for each of the plurality of networks, and obtained insurance payer, regulatory, or PPO criteria,#56113015 v1- 17- to identify the subset of the plurality of networks for each of the first plurality of network stacks.
[0054] discloses “the network analyzer allows a user to evaluate multiple networks and stacking orders quickly and easily” which includes availability rules/data, such as in [0060] (e.g. “the network analyzer may automatically determine that there are only three PPO networks that satisfy the state and service class”).

Claims 4, 10, and 16:
validating, by the network 5stack analysis device, each of the first plurality of network stacks based on one or more stored validation rules prior to the application of the batch of electronic transactions to each of the first plurality of network stacks.
[0054] discloses “the network analyzer allows a user to evaluate multiple networks and stacking orders quickly and easily” which includes validation rules, such as in [0060] (e.g. “the network analyzer may automatically determine that there are only three PPO networks that satisfy the state and service class”). This is prior to application of the transactions as is evidenced by the fact that the PPO networks are still being selected.

Claims 5, 11, and 17:
the batch of electronic transactions 10comprises a plurality of electronic medical bills and the method further comprises determining, by the network stack analysis device, a savings rate for each of the plurality of networks based on one or more types of the electronic medical bills that can be repriced and obtained historical transaction data associated with each of the plurality of networks.
[0060] discloses an input of bills. [0068] and [0069] disclose using a plurality of input data for determining network discount and a savings based on data from the bill review system, as disclosed in [0056], including medical services (i.e. types of bills). As in [0056], this bill data can be historical data.

Claims 6, 12, and 18:
the cost reduction value for each of the first plurality of network stacks is further based on a flow of each of the batch of electronic transactions through each of the first plurality of network stacks, the savings rate for one or more of the plurality of networks associated with each of the first plurality of network stacks, and one or more charges associated with each of the batch of electronic 20transactions.
[0054] discloses “the network analyzer allows a user to evaluate multiple networks and stacking orders quickly and easily” with [0085] disclosing the network analyzer evaluating every combination of networks available to determine which provides the maximum reduction in costs. As discussed above, [0060] discloses an input of bills with associated charges, such as from the bill review system of [0056]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bigsby (US 2009/0076854 A1)
Discloses ranking PPO networks based on normalized access and savings data.
Darling et al. (US 2017/0351823 A1)
Discloses utilizing a ranked priority list of PPO networks along with applicable rules to determine which fee schedule to use for calculating a contracted payment amount.
Lesswing et al. (US 2011/0153371 A1) 
Discloses repricing a reimbursement claim under at least one contract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626 

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626